— In a special proceeding to confirm an arbitration award and for entry of judgment, in which MVAIC cross-moved to reduce the amount of the award by amounts paid as workmen’s compensation benefits, MVAIC appeals from an order of the Supreme Court, Queens County, entered February 11, 1966, which inter alia (1) vacated the award, (2) remanded the matter to the arbitrator for a rehearing for the sole purpose of determining and clarifying the amount, if any, of a workmen’s compensation credit which had been allowed by him and (3) directed the arbitrator to state the total amount of petitioner’s damage “without regard to the matter of workmen’s compensation benefits”. Order affirmed, wih $20 costs and disbursements. (See Matter of Hennessy [MVAIC], 26 A D 2d 521; Matter of Napolitano [MVAIC], 26 A D 2d 757.) Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.